COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      FMC Technologies, Inc. v. Richard Murphy and Dril-Quip, Inc.

Appellate case number:    01-21-00455-CV

Trial court case number: 2020-63081

Trial court:              127th District Court of Harris County

      Appellant, FMC Technologies, Inc., has filed a Motion to Withdraw Kyung (Drew) Kim
as Counsel for FMC Technologies, Inc. Because the motion does not comply with Texas Rules
of Appellate Procedure 6.5(a) or (b), the motion is denied without prejudice to refiling.
       It is so ORDERED.

Judge’s signature: _____ _/s/ Julie Countiss __________
                          Acting individually

Date: February 15, 2022